PER CURIAM:
Geramie Gibson petitions for writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C. § 2241 (2000) ease. He seeks an order from this court directing the district court to act. Although there was a significant delay in the district court, we note that the magistrate judge has recently issued a recommendation in Gibson’s § 2241 case, and we are confident that the district court will proceed to a disposition in a timely manner. Accordingly, while we grant Gibson’s motion for leave to proceed in forma pau-peris, we deny the mandamus petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED